United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, Fort Lee, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lorenzo W. Tijerina, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1287
Issued: October 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 24, 2017 appellant, through counsel, filed a timely appeal from a November 25,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision dated March 30, 2016 to the filing of this
appeal on March 24, 2017, pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 4, 2015 appellant, then a 48-year-old sales store checker filed a traumatic injury
claim (Form CA-1) alleging that on March 6, 2015 she experienced excruciating pain in her right
shoulder and right biceps as a result of a pinched nerve and rotator cuff injury. She did not stop
work. On the reverse side of the claim forms, the supervisor controverted appellant’s claim on
the basis of fact of injury. He alleged that appellant had not stated how the alleged injury
occurred and had provided conflicting dates for the date of injury.
OWCP received various witness statements from coworkers including a March 3, 2015
statement from J.B., an April 7, 2015 statement from H.W., and an April 14, 2015 statement
from P.M. They indicated that on March 3, 2015 appellant was helping to remove items from
the freezer when she indicated that her right shoulder was hurting.
Appellant was initially treated in the emergency room. In a March 6, 2015 urgent care
record, a nurse indicated that appellant was treated for a right rotator cuff injury and could work
with restrictions of no use of her right arm, no lifting, no pushing, and no pulling until
April 6, 2015.
In March 12, 2015 check-out instruction sheet, Dr. Adrian Barron, an internist, diagnosed
appellant’s condition as rotator cuff tendinitis.
Brittany McCright, a physical therapist, provided a March 24, 2015 consultation report.
She noted a diagnosis of right acute rotator cuff shoulder sprain. Ms. McCright reported
physical examination findings of no effusion, edema, ecchymosis, or deformity and a diagnosis
of right shoulder impingement.
Appellant received treatment at the employee health unit. In an April 3, 2015 report,
Dr. Barron related that appellant was treated for steroid injection of her right shoulder. He
reviewed appellant’s history and reported positive impingement symptoms after a right rotator
cuff injury one month ago. Dr. Barron diagnosed right shoulder impingement. In a work status
note, he related that appellant could return to work on April 4, 2015 with restrictions of no lifting
over 10 pounds, no overhead movements, and no repetitive arm movements.
In a letter dated April 14, 2015, the employing establishment controverted appellant’s
claim. It asserted that there was a discrepancy regarding whether the alleged injury occurred on
March 3 or 6, 2015. The employing establishment also noted that, when appellant initially
helped remove groceries from the freezer, she had not mentioned any on-the-job injury.
By letter dated April 21, 2015, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested that she respond to the attached questionnaire to
establish that the employment incident occurred as alleged and to provide additional medical

2

evidence to establish that she sustained a diagnosed condition as a result of the alleged incident.
Appellant was afforded 30 days to submit the requested information.
In a May 17, 2015 statement, appellant related that on March 3, 2015 she was working at
the employing establishment when H.W. asked her to help remove merchandise from the freezer
and place them in carts. She noted that she worked for approximately two hours before her break
and another two hours after her break. Appellant indicated that the next day she was about to
place the tilt on the counter at work when she felt a sharp pain on her right shoulder. She
contended that her right shoulder pain was a result of the repetitive moving of frozen items from
the day before. Appellant sought treatment at the employing establishment’s employee health
unit. She also alleged that her supervisor gave her the “run-around” about filing a claim and did
not process the claim correctly.
By decision dated June 1, 2015, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that the March 6, 2015 incident occurred as
alleged. It further determined that the medical evidence submitted was insufficient to establish a
diagnosed condition causally related to the employment incident.
On January 26, 2016 appellant, through counsel, requested reconsideration.
Appellant resubmitted the March 24, 2015 report from Ms. McCright which noted a
diagnosis of right acute rotator cuff shoulder sprain. She reviewed appellant’s history and
provided physical examination findings. Ms. McCright diagnosed right shoulder impingement.
In an August 27, 2015 work status note, Dr. Barron related that appellant could return to
work on August 8, 2015 with restrictions of no repetitive upper arm movements, no lifting over
10 pounds, and no overhead movements until October 1, 2015.
In a November 13, 2015 work status note, Matthew A. Froman, a certified physician
assistant, related that appellant was unable to return to work.
Dr. Patrick M. Simon, a Board-certified orthopedic surgeon, indicated in work status
notes dated October 14, November 30, and December 15, 2015 that appellant was unable to work
until her next appointment.
In a decision dated March 30, 2016, OWCP denied modification of the June 1, 2015
decision. It found that the evidence of record failed to establish that the March 6, 2015
employment incident occurred as appellant alleged.
On September 7, 2016 appellant, through counsel, again requested reconsideration.
In a September 1, 2016 letter, counsel requested a 30-day extension for appellant to
submit additional medical evidence and legal argument. No additional evidence was received by
OWCP.
By decision dated November 25, 2016, OWCP denied reconsideration of the merits of
appellant’s claim. It found that she had not shown that OWCP had met the requirements of 5
U.S.C. § 8128(a) sufficient to warrant merit review.

3

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award
for or against compensation at any time on his own motion or on application.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.5 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.6 If the request is timely but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review of the claim.
Appellant alleged that she sustained a right shoulder injury as a result of a March 6, 2015
employment incident. In decisions dated June 1, 2015 and March 30, 2016, OWCP denied her
traumatic injury claim finding that the evidence of record was insufficient to establish that the
March 6, 2015 incident occurred as alleged. On September 7, 2016 it received appellant’s
request, through counsel, for reconsideration. By decision dated November 25, 2016, OWCP
denied further merit review of appellant’s case because no evidence was submitted on
reconsideration.
With his September 7, 2016 reconsideration request, counsel submitted a September 1,
2016 letter requesting a 30-day extension for appellant to submit additional medical evidence
and legal argument. OWCP, however, did not receive any additional evidence on the record.
The Board finds, therefore, that counsel offered no relevant legal argument which had not
previously been considered by OWCP, nor did he show that OWCP erroneously applied or

3

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

4

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
5

20 C.F.R. § 10.607(a).

6

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

4

interpreted a specific point of law, nor did he submit any relevant and pertinent new evidence in
support of appellant’s request for reconsideration.
The Board finds that, as appellant failed to meet the criteria enumerated under 20 C.F.R.
§ 10.606(b)(3), OWCP properly denied further merit review of her traumatic injury claim.8
On appeal counsel alleges that appellant incorrectly inputted March 6, 2015 as the date of
injury on the initial Form CA-1 but the actual date of injury was March 3, 2015. As noted above,
however, the only issue before the Board is whether OWCP properly denied further merit review
of appellant’s case in its November 25, 2016 decision. Counsel offered a new argument on
appeal. As the Board lacks jurisdiction to review the underlying merits of appellant’s claim, it
cannot review counsel’s arguments regarding appellant’s traumatic injury claim on appeal.9
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

8

See A.M., Docket No. 16-0499 (issued June 28, 2016); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB
630 (2006); A.K., Docket No. 09-2032 (issued August 3, 2010) (when an application for reconsideration does not
meet at least one of the three requirements enumerated under section 10.606(b)(3), OWCP will deny the application
for reconsideration without reopening the case for a review of the merits).
9

See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB 126 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the November 25, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

